DETAILED ACTION
Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 20, the prior art of record does not show a mixing system including a platform with a nozzle and release holes, a compressible cavity body with walls having a convolution area, a container bottom that can move closer to the platform with upward force to cause liquid in the compressible cavity body to move into a liquid reservoir, and removal of the upward force causing the compressible cavity body to return to an uncompressed state allowing liquid to return from the liquid reservoir into the compressible cavity body along with the other limitations of the claim.  As to claim 36, the prior art of record does not show a method of assembling a container including inserting a pin through a nozzle, a platform, a spring stabilizing piece, and a compression spring; attaching the pin to a container bottom to create a compressible cavity body; and attaching the compressible cavity body to a liquid reservoir along with the other limitations of the claim.  Claims 21-35 and 37-39 are also allowed for further limiting the allowable subject matter of the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        04/01/2021